DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
In view of the appeal brief filed on 12/30/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{
Information Disclosure Statement
The information disclosure statement filed 10/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (document CA, the document copy does not match the title in the IDS, so the document 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation(s) "a pump open-loop or closed-loop control device" has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "device" coupled with functional language " for open-loop or closed-loop control" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a component part of the machine control of the shaping working machine, an external control, a supply device, or a central main computer system, page 4, lines 1-3 of specification.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raschke (US PGPub No. 2014/0217632).
Regarding claim 1, Raschke discloses a temperature control apparatus for a shaping tool or components of a shaping working machine (see abstract), the temperature control apparatus comprising:
at least two temperature control branches (lines 2 and 2’) connected to a feed (5) for a temperature control medium (fluid circulating in line 5),

a pump open-loop or closed-loop control device for open-loop or closed-loop control of a delivery output of the pump system (pursuant to the claim interpretation above that the device is a “a component part of the machine control of the shaping working machine”, Raschke discloses a control or regulating device for regulating or controlling a delivery of the pump, see claim 1 of Raschke),
at least two throttle devices (two valves 15), each of the at least two throttle devices being configured to have a variable degree of opening for throttling a quantitative through-flow of the temperature control medium in a respective one of the at least two temperature control branches (see paragraph 0031 and Fig. 2, Xi denotes the degree of setting of the through-flow valve 15 and i denotes number of temperature control branches 2, each of temperature control branches 2 has its respective setting degree of valve 15), and
an open-loop or closed-loop control device (control device 1 for controlling the valve) having a degree of opening of the throttle device as a setting value (Xi) and having a control variable selected from a group including a degree of opening of the throttle device, a temperature, a temperature difference, a through-flow, or a pressure (see claim 1 of Raschke, the parameters include temperature, through-flow and pressure of a flow that can be fed),
wherein the pump open-loop or closed-loop control device is configured to control the operation of the pump so as to adjust the delivery output of the pump system depending on a control signal indicating the degree of opening of each of the at least 
Regarding claim 2, Raschke further discloses wherein each of the at least two throttle devices is in a form of a valve (valves 15). 
Regarding claim 4, Raschke further discloses wherein the pump system further includes a motor (M) for driving the pump (13).
Regarding claim 6, Raschke further discloses wherein an overall control system (for example, flow chart in Fig. 2, also see claim section of Raschke) is in the form of cascaded control elements (the control elements are in a series form), wherein an outer control element is the pump open-loop or closed-loop control device (“outer control element” is interpreted as a control element following a preceding one, the control of Pump delivery F follows a series of preceding controls), and an inner control element is values from a group consisting of the degree of opening of each of the at least two throttle devices, a temperature, a temperature difference, a through-flow, or a pressure (“inner control element” is interpreted as preceding control elements, the control of degree opening of valve Xi precedes the control of Pump delivery F). 
Regarding claim 8
Regarding claim 9, Raschke further discloses wherein the pump open-loop or closed-loop control device is configured to control the operation of the pump to adjust the delivery output of the pump system depending on a maximum instantaneous degree of opening of the degrees of opening of each of the at least two throttle devices (see the rejection in claims 1 and 8) having regard to an efficiency of the pump system (the reduction of the pump rotary speed is a regard to an efficiency of the pump system in response to a reduced opening of the valves).
Regarding claim 10, Raschke further discloses a shaping working machine comprising the temperature control apparatus as set forth in claim 1 (Raschke discloses shaping tools 3). 
Regarding claim 11, Raschke discloses a method of temperature control of a shaping tool or components of a shaping working machine, said method comprising:
providing at least two temperature control branches (2 and 2’) connected to a feed (5) for a temperature control medium (fluid circulating in line 5), 
providing a pump system (pump 13 with motor “M”) including a pump (13) for a delivery of temperature control medium in the feed, 
providing at least two throttle devices (two “15”), each of the at least two throttle devices having a variable degree of opening for throttling a quantitative through-flow of the temperature control medium in a respective one of the at least two temperature control branches (see paragraph 0031 and Fig. 2, Xi denotes the degree of setting of the through-flow valve 15 and i denotes number of temperature control branches 2, each of temperature control branches 2 has its respective setting degree of valve 15), and 


    PNG
    media_image1.png
    597
    720
    media_image1.png
    Greyscale

Regarding claim 12, Raschke further discloses wherein the shaping working machine is one of an injection molding machine, a pressure die casting machine or a pressing machine (Raschke discloses an injection molding machine as an example of a shaping tool in paragraph 0002).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschke (US PGPub No. 2014/0217632) in view of Henning (DE 10329494 B2).
Regarding claim 3, Raschke fails to disclose wherein each of the at least two throttle devices is in a form of a pump separate from the pump system.
Henning discloses wherein each of the at least two throttle devices is in a form of a pump separate from the pump system (pump 86 separate from pump 46 and one unlabeled pump in another branch, a throttle device is understood as a device which affects parameters of a flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the at least two throttle devices is in a form of a pump separate from the pump system in Raschke as taught by Henning in order to boost fluid pressure to the molds.
Regarding claim 5, see the rejection of claim 3 above, and Raschke as modified further discloses the pump of the pump system and/or the throttle pump is a rotary speed-controlled pump (all pump is speed controlled at least including on and off). 
Response to Arguments
Applicant’s arguments, see appeal brief, filed 12/30/2020, with respect to claims 1-12 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Raschke (US PGPub No. 2014/0217632).
For claim 11, Raschke is now relied upon the fact that the pump delivery (F in Fig. 2) includes adjusting the rotary speed of a pump (see claim 4 of Raschke) which is dependent from the valve opening degree Xi. Further, “closed loop” is understood as a control keep looping by itself without ending, i.e. indefinite loop. As shown in Fig. 2 of Raschke, the control is in fact in a closed loop when the Ki is not equal to 1. As shown in the annotated Fig. 1 above, the controlling of motor 13 relies upon inputs of sensors 4,7 and 15 and the inputs of the sensors are changed as a result and continuously change the motor speed until reaching an optimum value, so such reliance on each other’s value is a closed loop control in the control device 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763